18-23538-rdd           Doc 5030       Filed 08/29/19 Entered 08/29/19 14:59:10                       Main Document
                                                   Pg 1 of 28
                                             Hearing Date and Time: October 23, 2019 at 10:00 a.m. (Eastern Time)
                                               Response Deadline: September 19, 2019 at 4:00 p.m. (Eastern Time)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED PROOFS OF
     CLAIM. PARTIES RECEIVING THIS NOTICE OF THE DEBTORS’ FOURTH OMNIBUS
         OBJECTION TO CLAIMS SHOULD REVIEW THE OMNIBUS OBJECTION TO
    DETERMINE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN THE OMNIBUS
        OBJECTION, AND/OR THE EXHIBIT ATTACHED THERETO, TO DETERMINE
                WHETHER THIS OBJECTION AFFECTS THEIR CLAIM(S).

                       IF YOU HAVE QUESTIONS, PLEASE CONTACT
                DEBTORS’ COUNSEL, KYLE J. TUMSUDEN, ESQ., AT (212) 310-8125.

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
In re                                                         :           Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al., :                                     Case No. 18-23538 (RDD)
                                                              :
Debtors. 1                                                    :           (Jointly Administered)
 ------------------------------------------------------------ x

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546);
Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
(3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E
Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591);
Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250);
Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC
(f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions
LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida
Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531);
Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation) (4658); Sears Holdings Publishing
Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE,
Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10        Main Document
                                               Pg 2 of 28

             NOTICE OF HEARING ON DEBTORS’ FOURTH OMNIBUS
     OBJECTION TO PROOFS OF CLAIM (AMENDED AND SUPERSEDED CLAIMS)

                PLEASE TAKE NOTICE that, on August 29, 2019, Sears Holdings Corporation
and certain of its affiliates, as debtors and debtors in possession in the above-captioned chapter 11
cases (collectively, the “Debtors”) filed the Debtors’ Fourth Omnibus Objection to Proofs of
Claim (Amended and Superseded Claims) (the “Objection”) with the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”).

              PLEASE TAKE FURTHER NOTICE that the Objection requests that the
Bankruptcy Court disallow and expunge one or more proofs of claim listed on Exhibit A annexed
hereto (the “Proofs of Claim” or “Claims”), on the ground(s) that each of the Claims have been
amended and superseded by a subsequently filed claim identified on Exhibit A under the heading
“Surviving Claims.”

                    ANY CLAIM THAT THE BANKRUPTCY COURT EXPUNGES
                    AND DISALLOWS WILL BE TREATED AS IF IT HAD NOT
                    BEEN FILED AND YOU WILL NOT BE ENTITLED TO ANY
                    DISTRIBUTION ON ACCOUNT THEREOF.

               PLEASE TAKE FURTHER NOTICE that the Court-Ordered Claims Hearing
Procedures (the “Claims Hearing Procedures”), annexed hereto as Exhibit B, shall apply and
govern the Objection to the Claims. The Claims Hearing Procedures provide for certain mandatory
actions by claimants (each, a “Claimant” and collectively, the “Claimants”) within certain time
periods. Therefore, please review the Claims Hearing Procedures carefully. Failure to comply with
the Claims Hearing Procedures may result in the disallowance and expungement of a Proof of Claim
without further notice to the respective Claimant(s).

              PLEASE TAKE FURTHER NOTICE that, if Claimant does NOT oppose the
disallowance and expungement of its applicable Claim(s), as listed on Exhibit A annexed hereto, then
Claimant does NOT need to file a written response (the “Response”) to the Objection and Claimant
does NOT need to appear at the Hearing (as defined herein).

              PLEASE TAKE FURTHER NOTICE that, if Claimant DOES oppose the
disallowance and expungement of its applicable Claim(s), as listed on Exhibit A annexed hereto, then
Claimant MUST file with the Bankruptcy Court and serve on the parties listed below a Response to
the Objection, so as to be filed and received by no later than September 19, 2019, at 4:00 p.m.
(Prevailing Eastern Time) (the “Response Deadline”).

               PLEASE TAKE FURTHER NOTICE that Response(s) to the Objection, if any,
must be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the Local
Bankruptcy Rules for the Southern District of New York, and shall be filed with the Bankruptcy Court
(i) by attorneys practicing in the Bankruptcy Court, including attorneys admitted pro hac vice,
electronically in accordance with General Order M-399 (which can be found at
www.nysb.uscourts.gov), and (ii) by all other parties-in-interest, on a CD-ROM, in text-searchable
portable document format (PDF) (with a hard copy delivered directly to Chambers), in accordance
with the customary practices of the Bankruptcy Court and General Order M-399, to the extent
applicable, and shall be served in accordance with the Amended Order Implementing Certain Notice
and Case Management Procedures, entered on November 1, 2018 (ECF No. 405) (the “Amended


WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10           Main Document
                                               Pg 3 of 28

Case Management Order”), so as to be filed with the Bankruptcy Court and received by the parties
listed below by or before the Response Deadline.

                 PLEASE TAKE FURTHER NOTICE that Response(s) to the Objection, if any,
must contain, at a minimum, the following: (i) a caption setting forth the name of the Bankruptcy
Court, the names of the Debtors, the case number and the title of the Objection to which the Response
is directed; (ii) the name of the Claimant and description of the basis for the amount of the Claim;
(iii) a concise statement setting forth the reasons why the Claim should not be disallowed and
expunged for the reasons set forth in the Objection, including, but not limited to, the specific factual
and legal bases upon which Claimant will rely in opposing the Objection; (iv) all documentation or
other evidence of the Claim, to the extent not included with the Proof of Claim previously filed with
the Bankruptcy Court, upon which Claimant will rely in opposing the Objection; (v) the address(es)
to which the Debtors must return any reply to Claimant’s Response, if different from that presented
in the applicable Proof of Claim; and (vi) the name, address, and telephone number of the person
(which may be Claimant or Claimant’s designated legal representative) possessing ultimate authority
to reconcile, settle, or otherwise resolve the Claim on Claimant’s behalf.

                    CLAIMANTS SHOULD NOT CONTACT THE CLERK OF THE
                    BANKRUPTCY COURT TO DISCUSS THE MERITS OF
                    THEIR CLAIMS.

                PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will consider a
Response only if the Response is timely filed, served, and received in accordance with the Amended
Case Management Order and the procedures set forth herein. A Response will be deemed timely
filed, served, and received only if the original Response is actually received on or before the Response
Deadline by (i) the chambers of the Honorable Robert D. Drain, United States Bankruptcy Court,
300 Quarropas Street, White Plains, New York 10601; (ii) Weil, Gotshal, & Manges LLP, 767 Fifth
Avenue, New York, New York 10153 (Attn: Ray C. Schrock, Esq., Jacqueline Marcus, Esq., Garrett
A. Fail, Esq., and Sunny Singh, Esq.), attorneys for the Debtors; and (iii) Akin Gump Strauss Hauer
& Feld LLP, One Bryant Park, New York, New York 10036 (Attn: Philip C. Dublin, Esq., Ira
Dizengoff, Esq., and Sara Lynne Brauner, Esq.), attorneys for the Official Committee of Unsecured
Creditors appointed in these cases.

                PLEASE TAKE FURTHER NOTICE that, except as otherwise permitted under the
Claims Hearing Procedures, a hearing to consider the Objection will be held before the Honorable
Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court for the
Southern District of New York, 300 Quarropas Street, White Plains, New York 10601, on October
23, 2019, at 10:00 a.m. (Prevailing Eastern Time) (the “Hearing”). If Claimant files a Response
to the Objection, Claimant should plan to appear at the Hearing. The Debtors, however, reserve the
right to continue the Hearing on the Objection with respect to the Claim(s) that are the subject of such
Response. If the Debtors do continue the Hearing with respect to such Claim(s), then the Hearing on
the Objection with respect to such Claim(s) will be held at a later date. If the Debtors do not continue
the Hearing with respect to such Claim(s), then a Hearing on the Objection will be conducted on the
above date.
                PLEASE TAKE FURTHER NOTICE that if Claimant does not timely file and serve
a Response to the Objection with respect to the Claims listed on Exhibit A hereto, the Debtors may,
on or after the Response Deadline, submit to the Bankruptcy Court an order substantially in the form
of the proposed order annexed as Exhibit B to the Objection, which order may be entered without
further notice or opportunity to be heard.


WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10        Main Document
                                               Pg 4 of 28

               PLEASE TAKE FURTHER NOTICE that, if the Bankruptcy Court does NOT
disallow and expunge the Claims listed on Exhibit A hereto, the Debtors retain the right to object on
other grounds to the Claim(s) (or to any other Claim(s) Claimant may have filed) at a later date.
Claimant will receive a separate notice of any such objection(s).

               PLEASE TAKE FURTHER NOTICE that Claimant may participate in the Hearing
telephonically, provided Claimant complies with the Bankruptcy Court’s instructions (including,
without limitation, providing prior written notice to counsel for the Debtors and any statutory
committee), which can be found on the Bankruptcy Court’s website at www.nysb.uscourts.gov.

               PLEASE TAKE FURTHER NOTICE that any responding parties are required to
attend the Hearing, and failure to appear may result in relief being granted or denied upon default.

              PLEASE TAKE FURTHER NOTICE that, if any Claimant wishes to view the
  complete Objection, such Claimant can do so for free at https://restructuring.primeclerk.com/sears.

Dated: August 29, 2019
       New York, New York

                                              /s/ Garrett A. Fail
                                              Ray C. Schrock, P.C.
                                              Jacqueline Marcus
                                              Garrett A. Fail
                                              Sunny Singh
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007

                                              Attorneys for Debtors
                                              and Debtors in Possession




WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10   Main Document
                                               Pg 5 of 28


                                             Exhibit A

                                  Amended and Superseded Claims




WEIL:\97089447\4\73217.0004
                                                                                                                                                                                                                                                                 In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit A - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030              Filed 08/29/19 Entered 08/29/19 14:59:10                                                         Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                               Pg 6 of 28                                                                              Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted        Asserted          Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority   General Unsecured      Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim           Claim            Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount           Amount           Amount         Name of Claimant     Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                        Sears Holdings                                                                                                                                Sears Holdings
  1. ABS Graphics, Inc.         1153                             $6,812.00           $0.00   $0.00        $0.00         $116,439.91    $123,251.91 ABS Graphics, Inc.         9285                                 $0.00            $0.00   $0.00        $0.00             $123,251.91       $123,251.91
                                        Corporation                                                                                                                                   Corporation
       AMW Vietnam Co.,                 Kmart
  2.                             480                                 $0.00           $0.00   $0.00        $0.00         $145,974.75    $145,974.75
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  3.                            520                                 $0.00           $0.00    $0.00        $0.00         $277,837.54    $277,837.54
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears, Roebuck
  4.                            542                                 $0.00           $0.00    $0.00        $0.00         $150,658.50    $150,658.50
       Ltd.                             and Co.                                                                                                       AMW Vietnam Co.,                Sears Holdings
                                                                                                                                                                             14036                           $314,760.69          $0.00     $0.00        $0.00             $693,157.91     $1,007,918.60
       AMW Vietnam Co.,                 Kmart                                                                                                         Ltd.                            Corporation
  5.                            605                                 $0.00           $0.00    $0.00        $0.00          $89,627.85     $89,627.85
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  6.                            607                                 $0.00           $0.00    $0.00        $0.00         $284,499.60    $284,499.60
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears Holdings
  7.                            743                           $207,644.39           $0.00    $0.00        $0.00         $740,831.63    $948,476.02
       Ltd.                             Corporation
       Buxton Acquisition               Sears Holdings                                                                                                Buxton Acquisition              Sears, Roebuck
  8.                            891                            $84,314.30           $0.00    $0.00        $0.00         $178,975.75    $263,290.05                           16754                            $84,314.30          $0.00     $0.00        $0.00             $161,501.30       $245,815.60
       Co., LLC                         Corporation                                                                                                   Co., LLC                        and Co.
       Central Power                    Sears Holdings                                                                                                Central Power                   Sears, Roebuck
  9.                            147                           $670,093.85           $0.00    $0.00        $0.00               $0.00    $670,093.85                            5234                           $670,093.85          $0.00     $0.00        $0.00                   $0.00       $670,093.85
       Distributors, Inc.               Corporation                                                                                                   Distributors, Inc.              and Co.
                                                                                                                                                      Whitebox Multi-
                                                                                                                                                      Strategy Partners,
     CRG Financial LLC
                                        Sears Holdings                                                                                                LP as Transferee of             Kmart
 10. (As Assignee of           2935                                 $0.00           $0.00    $0.00        $0.00           $1,979.28      $1,979.28                           18127                             $1,979.28          $0.00     $0.00        $0.00                   $0.00         $1,979.28
                                        Corporation                                                                                                   CRG Financial LLC               Corporation
     Topet USA Inc.)
                                                                                                                                                      (As Assignee of
                                                                                                                                                      Topet USA Inc.)
                                                                                                                                                      CUDLIE
       Cudlie Accessories               Sears Holdings                                                                                                                                Sears, Roebuck
 11.                           4978                               $411.60           $0.00    $0.00        $0.00          $10,127.40     $10,539.00    ACCESSORIES            11796                             $4,104.00          $0.00     $0.00        $0.00                   $0.00         $4,104.00
       LLC                              Corporation                                                                                                                                   and Co.
                                                                                                                                                      LLC C
     Data Print                         Sears Holdings                                                                                                Data Print                      Sears Holdings
 12.                           1239                           $254,551.87           $0.00    $0.00        $0.00         $440,197.31    $694,749.18                            6200                            $70,048.15          $0.00     $0.00        $0.00             $438,595.66       $508,643.81
     Technologies, Inc.                 Corporation                                                                                                   Technologies, Inc.              Corporation
                                                                                                                                                      Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             13128                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
       Dynasty Carpet &                 Sears Holdings                                                                                                Rug Co., Inc.                   Corporation
 13.                           5070                                 $0.00           $0.00    $0.00        $0.00          $87,305.75     $87,305.75
       Rug Co., Inc.                    Corporation                                                                                                   Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             15836                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
                                                                                                                                                      Rug Co., Inc.                   Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 14. Gaia Group, Inc.           481                           $174,368.44           $0.00    $0.00        $0.00               $0.00    $174,368.44 Gaia Group, Inc.           4279                            $12,600.00          $0.00     $0.00        $0.00             $161,768.44       $174,368.44
                                        Corporation                                                                                                                                   Corporation
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears Holdings                                                                                                                                Kmart
 15. Import and Export          186                                 $0.00           $0.00    $0.00        $0.00         $326,048.17    $326,048.17 Import and Export          4609                           $109,669.53          $0.00     $0.00        $0.00             $216,378.64       $326,048.17
                                        Corporation                                                                                                                                   Corporation
     Co., Ltd                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Kmart
 16.                            190                                 $0.00           $0.00    $0.00        $0.00         $283,341.12    $283,341.12                            4587                           $283,341.12          $0.00     $0.00        $0.00                   $0.00       $283,341.12
     AND EXPORT CO.,                    Corporation                                                                                                AND EXPORT CO.,                    Corporation
     LTD                                                                                                                                           LTD
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears, Roebuck                                                                                                                                Sears, Roebuck
 17. Import and Export          266                             $4,024.80           $0.00    $0.00        $0.00         $167,850.90    $171,875.70 Import and Export          4616                           $171,875.70          $0.00     $0.00        $0.00                   $0.00       $171,875.70
                                        and Co.                                                                                                                                       and Co.
     Co., LTD                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Sears, Roebuck
 18.                            408                                 $0.00           $0.00    $0.00        $0.00         $359,154.36    $359,154.36                            4588                            $99,197.40          $0.00     $0.00        $0.00             $259,956.96       $359,154.36
     AND EXPORT CO                      Corporation                                                                                                AND EXPORT CO.,                    and Co.
     LTD                                                                                                                                           LTD
       INTEGRATED                       Sears Holdings                                                                                                INTEGRATED                      Sears Holdings
 19.                           1024                           $201,153.81           $0.00    $0.00 $166,791.39          $111,597.56    $479,542.76                           10449                           $201,153.81          $0.00     $0.00 $166,791.39              $119,782.66       $487,727.86
       SERVICE MGT LLC                  Corporation                                                                                                   SERVICE MGT LLC                 Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      International Paper     9567                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                        Sears Holdings                                                                                                                                Corporation
 20. International Paper        691                           $116,548.33           $0.00    $0.00        $0.00               $0.00    $116,548.33
                                        Corporation                                                                                                                                   Kmart
                                                                                                                                                      International Paper    10037                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                                                                                                                                                                      Corporation
       Kimberly-Clark                   Kmart                                                                                                         Kimberly-Clark                  Kmart
 21.                           5369                           $748,232.33           $0.00    $0.00        $0.00         $247,725.99    $995,958.32                            9030                           $748,232.33          $0.00     $0.00        $0.00             $247,725.99       $995,958.32
       Corporation                      Corporation                                                                                                   Corporation                     Corporation
                                                                                                                                                                                      Sears Holdings
       KISS PRODUCTS,                   Sears Holdings
 22.                           3134                           $240,440.88           $0.00    $0.00        $0.00         $604,881.87    $845,322.75 Kiss Products, Inc.       10672    Management             $240,440.88          $0.00     $0.00        $0.00             $604,881.87       $845,322.75
       INC.                             Corporation
                                                                                                                                                                                      Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      Ledvance LLC           14492                            $94,590.84          $0.00     $0.00        $0.00             $137,016.85       $231,607.69
                                        Sears Holdings                                                                                                                                Corporation
 23. Ledvance LLC              1177                           $349,504.10           $0.00    $0.00        $0.00         $823,346.50   $1,172,850.60
                                        Corporation                                                                                                                                   Sears, Roebuck
                                                                                                                                                      Ledvance LLC           14800                           $254,913.26          $0.00     $0.00        $0.00             $686,329.65       $941,242.91
                                                                                                                                                                                      and Co.
     Lifeworks
                                        Sears Holdings                                                                                             Lifeworks                          Sears Holdings
 24. Technology Group,         6553                             $1,484.40           $0.00    $0.00        $0.00          $16,218.98     $17,703.38                           11158                             $1,484.40          $0.00     $0.00    $1,484.40              $14,734.58        $17,703.38
                                        Corporation                                                                                                Technology Group                   Corporation
     LLC
     Lifeworks
                                        Kmart                                                                                                         Lifeworks                       Kmart
 25. Technology Group,         6565                             $3,744.00           $0.00    $0.00        $0.00          $24,016.76     $27,760.76                           11123                             $3,744.00          $0.00     $0.00        $0.00              $24,016.76        $27,760.76
                                        Corporation                                                                                                   Technology Group                Corporation
     LLC
                                                                                                                                                   MANSHEEN                           Sears Holdings
                                                                                                                                                                             12476                           $175,987.98          $0.00     $0.00        $0.00              $39,845.60       $215,833.58
       Mansheen Industries              Sears Holdings
 26.                           1255                           $202,297.62           $0.00    $0.00        $0.00         $385,674.84    $587,972.46 INDUSTRIES LTD.                    Corporation
       Ltd.                             Corporation                                                                                                MANSHEEN                           Kmart
                                                                                                                                                                             12637                           $258,633.61          $0.00     $0.00        $0.00             $113,472.47       $372,106.08
                                                                                                                                                   INDUSTRIES LTD                     Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 27. netRelevance LLC          1274                           $306,378.55           $0.00    $0.00        $0.00         $268,708.50    $575,087.05 netRelevance LLC          12276                           $306,378.55          $0.00     $0.00        $0.00             $268,708.50       $575,087.05
                                        Corporation                                                                                                                                   Corporation
                                                                                                                                                   Niagara Bottling,                  Kmart
                                                                                                                                                                              8786                           $257,552.41          $0.00     $0.00        $0.00              $82,369.46       $339,921.87
       Niagara Bottling,                Sears Holdings
 28.                           8167                           $326,344.25           $0.00    $0.00        $0.00          $13,577.62    $339,921.87 LLC                                Corporation
       LLC                              Corporation                                                                                                Niagara Bottling,                  Kmart
                                                                                                                                                                              8620                           $326,344.25          $0.00     $0.00        $0.00              $13,577.62       $339,921.87
                                                                                                                                                   LLC                                Corporation
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                   In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit A - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030               Filed 08/29/19 Entered 08/29/19 14:59:10                                                          Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                                Pg 7 of 28                                                                               Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted         Asserted           Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority    General Unsecured       Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim            Claim             Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount            Amount            Amount      Name of Claimant        Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                                                                                                                                     NINGBO SPLENDID
                                                                                                                                                                                        Kmart
                                                                                                                                                     HOME TEXTILES              2693                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
     Ningbo Splendid                                                                                                                                                                    Corporation
                                        Kmart
 29. Home Textiles Co.,         900                            $29,700.00           $0.00    $0.00         $0.00               $0.00      $29,700.00 CO.,LTD
                                        Corporation                                                                                                  Ningbo Splendid
     Ltd                                                                                                                                                                                Kmart
                                                                                                                                                     Home Textiles Co.,         2711                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
                                                                                                                                                                                        Corporation
                                                                                                                                                     Ltd
     Olla Beauty Supply,                                                                                                                             Olla Beauty Supply,
     INC DBA Ultra                      Sears Holdings                                                                                               INC DBA Ultra                      Sears Holdings
 30.                           10478                           $49,057.13           $0.00    $0.00         $0.00         $147,827.27     $196,884.40                           10561                            $49,057.13          $0.00     $0.00        $0.00             $147,827.27       $196,884.40
     Standard                           Corporation                                                                                                  Standard                           Corporation
     Distributors                                                                                                                                    Distributors
                                        Kmart                                                                                                                                           Kmart
 31. P.K. Douglass Inc.        2202                            $32,995.10           $0.00    $0.00         $0.00               $0.00      $32,995.10 P.K. Douglass Inc.         8516                            $30,778.80          $0.00     $0.00        $0.00                   $0.00        $30,778.80
                                        Corporation                                                                                                                                     Corporation
       Pearl Global                     Sears, Roebuck
 32.                           1445                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.                                                                                                         Pearl Global                    Sears Holdings
                                                                                                                                                                               16468                           $134,673.93          $0.00     $0.00        $0.00             $562,281.51       $696,955.44
       Pearl Global                     Sears, Roebuck                                                                                                  Industries Limited              Corporation
 33.                           3313                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.
       Pearl Global                     Kmart Holding
 34.                           1452                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 35.                           2687                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation                                                                                                     Pearl Global                    Kmart Holding
                                                                                                                                                                               16366                           $496,224.75          $0.00     $0.00        $0.00             $457,099.53       $953,324.28
       Pearl Global                     Kmart                                                                                                           Industries Limited              Corporation
 36.                           3174                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 37.                           3305                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
                                                                                                                                                                                        Sears Holdings
                                                                                                                                                        Quality House Int       2939                         $1,678,807.63          $0.00     $0.00        $0.00             $568,632.17     $2,247,439.80
                                        Sears Holdings                                                                                                                                  Corporation
 38. Quality House Int          753                          $1,678,807.63          $0.00    $0.00         $0.00         $568,632.17    $2,247,439.80
                                        Corporation                                                                                                                                     Sears, Roebuck
                                                                                                                                                        Quality House Int       7897                           $141,342.75          $0.00     $0.00        $0.00             $642,984.39       $784,327.14
                                                                                                                                                                                        and Co.
                                        Sears Holdings                                                                                               SOUTH WATER                        Sears Holdings
 39. South Water Signs          356                            $20,640.00           $0.00    $0.00         $0.00          $38,644.00      $59,284.00                            9060                            $20,640.00          $0.00     $0.00        $0.00              $36,394.00        $57,034.00
                                        Corporation                                                                                                  SIGNS                              Corporation
                                                                                                                                                     Vendor Recovery
                                                                                                                                                     Fund IV, LLC as
       Thiessen                         Sears Holdings                                                                                                                                  Sears Holdings
 40.                           1124                            $21,700.00           $0.00    $0.00    $21,700.00         $120,818.01     $164,218.01 Transferee of              6713                            $38,122.00          $0.00     $0.00        $0.00                   $0.00        $38,122.00
       Communications                   Corporation                                                                                                                                     Corporation
                                                                                                                                                     Thiessen
                                                                                                                                                     Communications
     Weihai Lianqiao
                                        Kmart
 41. International Coop.        519                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation                                                                                                     Weihai Lianqiao
     Group Co., LTD                                                                                                                                                                     Kmart
                                                                                                                                                        International Coop     15702                           $267,841.10          $0.00     $0.00        $0.00             $622,271.58       $890,112.68
     Weihai Lianqiao                                                                                                                                                                    Corporation
                                        Kmart                                                                                                           Group Co. Ltd.
 42. International Coop        2340                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation
     Group Co, Ltd
     Weihai Lianqiao
                                        Sears, Roebuck
 43. International Coop.        818                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.                                                                                                         Weihai Lianqiao
     Group Co., Ltd                                                                                                                                                                     Sears, Roebuck
                                                                                                                                                        International Coop     15587                           $646,697.26          $0.00     $0.00        $0.00           $1,965,191.34     $2,611,888.60
     Weihai Lianqiao                                                                                                                                                                    and Co.
                                        Sears, Roebuck                                                                                                  Group Co. Ltd.
 44. International Coop.       2513                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.
     Group Co., Ltd
       Whitebox Multi-
       Strategy Partners,               Sears, Roebuck
 45.                           3352                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
       LP as Transferee of              and Co.
                                                                                                                                                        Whitebox Multi-
       SportsPower Limited
                                                                                                                                                        Strategy Partners,              Sears, Roebuck
                                                                                                                                                                               13944                           $246,180.00          $0.00     $0.00        $0.00                   $0.00       $246,180.00
                                                                                                                                                        LP as Transferee of             and Co.
     Whitebox Multi-
                                                                                                                                                        SportsPower Limited
     Strategy Partners,                 Sears, Roebuck
 46.                           4284                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
     LP as Transferee of                and Co.
     SportsPower Limited
                                                                                                                                                      Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               15247                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
       Wicked Fashions,                 Sears Holdings
 47.                           4102                           $144,912.00           $0.00    $0.00         $0.00               $0.00      $144,912.00 Inc.                              Corporation
       Inc.                             Corporation                                                                                                   Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               16205                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
                                                                                                                                                      Inc.                              Corporation
                                                                                                                                                      Winners Industry                  Sears, Roebuck
                                                                                                                                                                               15654                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
       Winners Industry                 Sears, Roebuck
 48.                           7825                           $943,943.23           $0.00    $0.00         $0.00        $1,173,318.89   $2,117,262.12 Company Limited                   and Co.
       Company Limited                  and Co.                                                                                                       Winners Industry                  Sears, Roebuck
                                                                                                                                                                               17627                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
                                                                                                                                                      Company Limited                   and Co.
                                                                                                                                                      Winners Industry                  Kmart
                                                                                                                                                                               15719                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
       Winners Industry                 Kmart
 49.                           7827                          $1,117,926.72          $0.00    $0.00         $0.00        $1,253,150.92   $2,371,077.64 Company Limited                   Corporation
       Company Limited                  Corporation                                                                                                   Winners Industry                  Kmart
                                                                                                                                                                               16253                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
                                                                                                                                                      Company Limited                   Corporation
     Zhejiang YAT                                                                                                                                    Zhejiang YAT
                                        Sears Holdings                                                                                                                                  Sears, Roebuck
 50. Electrical Appliance      3852                           $741,944.50           $0.00    $0.00         $0.00               $0.00     $741,944.50 Electrical Appliance       8677                           $741,944.50          $0.00     $0.00        $0.00                   $0.00       $741,944.50
                                        Corporation                                                                                                                                     and Co.
     Co, Ltd. #4188                                                                                                                                  Co, Ltd. #4188




                                                                                                                                                                                                                                                                                                               2
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10   Main Document
                                               Pg 8 of 28


                                             Exhibit B

                                     Claims Hearing Procedures




WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030       Filed 08/29/19 Entered 08/29/19 14:59:10                       Main Document
                                                   Pg 9 of 28


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
                                                              :
In re                                                         :           Chapter 11
                                                              :
SEARS HOLDINGS CORPORATION, et al., :                                     Case No. 18-23538 (RDD)
                                                              :
                 Debtors. 1                                   :           (Jointly Administered)
                                                              :
 ------------------------------------------------------------ x

                        COURT-ORDERED CLAIMS HEARING PROCEDURES

                    The claims hearing procedures (the “Claims Hearing Procedures”) described herein

have been ordered by the United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”) to apply to the Chapter 11 cases of the Sears Holdings Corporation and

its affiliated debtors (collectively, the “Debtors”).

Claims Hearing Procedures

1.        Pursuant to the Amended Order Implementing Certain Notice and Case Management
          Procedures, entered on November 1, 2018 (ECF No. 405) (the “Amended Case
          Management Order”), the Bankruptcy Court established periodic omnibus hearings (the
          “Omnibus Hearings”) in these Chapter 11 cases. The Debtors shall schedule the return date
          for claims objections, omnibus or otherwise, for hearing at Omnibus Hearings or other
          hearings the Debtors may schedule with the Bankruptcy Court.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546);
Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
(3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E
Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591);
Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250);
Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC
(f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions
LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida
Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531);
Rover Brands Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation) (4658); Sears Holdings Publishing
Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE,
Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.

WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030      Filed 08/29/19 Entered 08/29/19 14:59:10                    Main Document
                                                  Pg 10 of 28

2.        The Bankruptcy Court may enter an order at the scheduled hearing sustaining an objection to
          proofs of claim (each, a “Proof of Claim”) with respect to which no response (a “Response”) 2
          is properly filed and served.

3.        The hearing to consider an objection to Proofs of Claim as to which a Response is properly
          filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, a
          “Claims Hearing”) to be scheduled by the Debtors, in their sole discretion, as set forth herein.
          The Debtors may request that the Bankruptcy Court schedule Claims Hearings on the date
          and/or time of the Omnibus Hearings or at another date and time.

4.        The Debtors shall schedule a Claims Hearing for a Contested Claim as follows:

          (i)       For a non-evidentiary hearing to address whether the Contested Claim has failed to
                    state a claim against the Debtors which can be allowed and should be dismissed
                    pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”), unless the Debtors
                    serve the applicable claimant (the “Claimant”) with a Notice of Merits Hearing (as
                    defined herein), the Sufficiency Hearing shall go forward at the return date set in
                    accordance with paragraph 1 of these Claims Hearing Procedures. The legal standard
                    of review that will be applied by the Bankruptcy Court at a Sufficiency Hearing will
                    be equivalent to the standard applied by the Bankruptcy Court upon a motion to
                    dismiss for failure to state a claim upon which relief can be granted.

          (ii)      For an evidentiary hearing on the merits of a Contested Claim (a “Merits Hearing”),
                    the Debtors may, in their sole discretion, serve upon the relevant Claimant, by email
                    or overnight delivery, with a copy to the Creditors’ Committee, and file with
                    the Bankruptcy Court, a notice substantially in the form attached to the Order
                    Approving (I) Claims Objection Procedures, (II) Claims Settlement Procedures, and
                    (III) Claims Hearing Procedures (ECF No. 3014) as Exhibit 2 (a “Notice of Merits
                    Hearing”) at least thirty (30) calendar days prior to the date of such Merits Hearing.
                    The rules and procedures applicable to such Merits Hearing will be set forth in any
                    scheduling order issued by the Bankruptcy Court in connection therewith.

5.        Discovery with respect to a Contested Claim will not be permitted until either: (i) the
          Bankruptcy Court has held a Sufficiency Hearing and determined that the Contested Claim
          states a claim that could be allowed and should not be dismissed pursuant to Bankruptcy Rule
          7012; or (ii) the Debtors have served on the relevant Claimant a Notice of Merits Hearing with
          respect to the Contested Claim.

6.        The Debtors may file and serve a reply (a “Reply”) to a Response no later than 4:00 p.m.
          (Prevailing Eastern Time) on the day that is at least two (2) business days prior to the date of
          the applicable hearing.

7.        The Debtors, in their sole discretion, are authorized to further adjourn a hearing scheduled in
          accordance herewith at any time by providing notice to the Bankruptcy Court and the
          Claimant.



2
 Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the relevant
Claim, and any such information already submitted need not be resubmitted in connection with the Claims Hearing
Procedures.

WEIL:\97089447\4\73217.0004
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10        Main Document
                                               Pg 11 of 28

8.        Sanctions. The Bankruptcy Court will consider appropriate sanctions, including allowance
          or disallowance of the Contested Claim, if either party does not follow the Claims Hearing
          Procedures.


                                          BY ORDER OF THE BANKRUPTCY COURT




WEIL:\97089447\4\73217.0004
18-23538-rdd          Doc 5030      Filed 08/29/19 Entered 08/29/19 14:59:10                     Main Document
                                                 Pg 12 of 28
                                         Hearing Date and Time: October 23, 2019 at 10:00 a.m. (Eastern Time)
                                           Response Deadline: September 19, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :       CHAPTER 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors. 1                                   :       (Jointly Administered)
 ----------------------------------------------------------------x

            DEBTORS’ FOURTH OMNIBUS OBJECTION TO PROOFS OF CLAIM
                       (AMENDED AND SUPERSEDED CLAIMS)




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.



 WEIL:\97089447\4\73217.0004
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10           Main Document
                                                   Pg 13 of 28



         THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED
                  PROOFS OF CLAIM. CLAIMANTS RECEIVING THIS
             OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON
                   THE EXHIBIT ATTACHED TO THIS OBJECTION.

                   IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
               DEBTORS’ COUNSEL, KYLE J. TUMSUDEN, ESQ., AT (212) 310-8125.



 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

 represent as follows in support of this omnibus objection (the “Objection”):

                                                  Background

                     1.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     2.        On October 24, 2018, the United States Trustee for Region 2 appointed an

 official committee of unsecured creditors (the “Creditors’ Committee”). No trustee or examiner

 has been appointed in these chapter 11 cases.

                     3.        The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).

                     4.        On February 8, 2019, the Bankruptcy Court entered the Order (I) Approving

 the Asset Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of Certain of



 WEIL:\97089447\4\73217.0004                            2
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10                  Main Document
                                                   Pg 14 of 28


 the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,

 (III) Authorizing the Assumption and Assignment of Certain Executory Contracts, and Leases in

 Connection Therewith and (IV) Granting Related Relief (ECF No. 2507), pursuant to which the

 Debtors sold substantially all their assets to Transform Holdco LLC.

                     5.        On June 28, 2019, the Bankruptcy Court approved the Debtors’ disclosure

 statement (ECF No. 4392) for the Second Amended Joint Chapter 11 Plan of Sears Holdings

 Corporation and its Affiliated Debtors (ECF No. 4389).

                     6.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for Southern

 District of New York, sworn on October 15, 2018 (the “Riecker Declaration”) (ECF No. 3). 2

                                                  Jurisdiction

                     7.        This Court has jurisdiction to consider this matter pursuant to

 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Relief Requested

                     8.        The Debtors file this Objection pursuant to section 502 of the Bankruptcy

 Code and Bankruptcy Rule 3007, seeking entry of an order disallowing and expunging the Claims

 listed on Exhibit A annexed hereto, under the heading “Claims to be Disallowed” (the “Amended

 and Superseded Claims”).

                     9.        The Debtors have examined each Amended and Superseded Claim, all

 documentation provided with respect to each Amended and Superseded Claim, and the Debtors’


 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Riecker Declaration.



 WEIL:\97089447\4\73217.0004                             3
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10           Main Document
                                                   Pg 15 of 28


 respective books and records, and have determined in each case the Amended and Superseded

 Claims are amended and superseded by at least one subsequently filed corresponding claim

 identified under the heading “Surviving Claims” on Exhibit A (the “Surviving Claims”).

                     10.       The Debtors, therefore, request that the Amended and Superseded Claims

 be disallowed and expunged. A proposed form of order granting the relief requested herein is

 annexed hereto as Exhibit B (the “Proposed Order”).

                     11.       This Objection does not affect any of the Surviving Claims and does not

 constitute an admission or acknowledgement by the Debtors that any such claims should be

 allowed. The Debtors preserve their rights to later object on any basis to any Surviving Claim and

 to any Amended and Superseded Claim as to which the Bankruptcy Court does not grant the relief

 requested herein.

                      The Amended and Superseded Claims Should Be Disallowed

                     12.       A filed proof of claim is “deemed allowed, unless a party in interest . . .

 objects.” 11 U.S.C. § 502(a). Upon an objection, the claimant has the burden to demonstrate the

 validity of the claim. See Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. 2016); In

 re Arcapita Bank B.S.C.(c), 2013 WL 6141616, at *1 (Bankr. S.D.N.Y. 2013), aff'd sub nom. In

 re Arcapita Bank B.S.C.(c), 508 B.R. 814 (S.D.N.Y. 2014); In re Motors Liquidation Co., 2012

 WL 1886755, at *3 (S.D.N.Y. 2012); In re Oneida, Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y.

 2009), aff’d, No. 09 Civ. 2229 (DC), 2010 WL 234827, at *5 (S.D.N.Y. Jan. 22, 2010).

                     13.       Section 502(b)(1) of the Bankruptcy Code provides, in relevant part, that a

 claim may not be allowed to the extent that “such claim is unenforceable against the debtor and

 property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1). Further,

 Bankruptcy Rule 3007(d) permits a debtor to file objections to more than one claim on the basis




 WEIL:\97089447\4\73217.0004                            4
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10        Main Document
                                                   Pg 16 of 28


 that, among other things, such claims “have been amended by subsequently filed proofs of claim.”

 Fed. R. Bankr. P. 3007(d)(3).

                     14.       Claims that are amended and superseded by subsequent claims filed by the

 same creditor are routinely disallowed and expunged. See, e.g., Holzer v. Barnard, 2016 WL

 4046767, at *5 (E.D.N.Y. July 27, 2016); In re Dewey & Leboeuf LLP, 2014 WL 201586, at *2

 (Bankr. S.D.N.Y. Jan. 16, 2014) (disallowing and expunging claims that are amended and

 superseded by subsequent claims filed by the same creditor); In re Enron Corp., Case No. 01-

 16034 (AJG), 2005 WL 3874285, at *1 (Bankr. S.D.N.Y. Oct. 5, 2005) (same). Indeed, this

 Bankruptcy Court routinely disallows and expunges claims that have been amended and

 superseded by subsequent claims filed by the same creditor. See, e.g., In re Tops Holding II

 Corporation, et al., Case No. 18-22279 (RDD) (Bankr. S.D.N.Y. Mar. 11, 2019) (ECF No. 910)

 (disallowing and expunging amended and superseded claims); In re The Great Atlantic & Pacific

 Tea Company, Inc., et al., Case No. 15-23007 (RDD) (Bankr. S.D.N.Y. Sept. 8, 2016) (ECF No.

 3168) (same).

                     15.       The Debtors have reviewed the Amended and Superseded Claims, all

 documents furnished by the claimants with respect to the Amended and Superseded Claims, and

 the Debtors’ books and records, and have determined that each Amended and Superseded Claim

 has been amended and superseded by the subsequently filed corresponding Surviving Claim. The

 affected claimant has indicated on the proofs of claim forms for the subsequently filed Surviving

 Claims that the Amended and Superseded Claims have been amended and superseded by the

 corresponding Surviving Claims.

                     16.       To ensure that the claims register is accurate and does not inaccurately

 overstate the Debtors’ liabilities and to avoid the possibility of multiple recoveries on account of




 WEIL:\97089447\4\73217.0004                           5
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10            Main Document
                                                   Pg 17 of 28


 the same liability, the Debtors seek entry of the Proposed Order disallowing and expunging the

 Amended and Superseded Claims from the claims register.

                     17.       The surviving Claims will remain on the claims register, subject to pending

 and further objections. The Debtors request that each Surviving Claim be deemed to have been

 filed on the date the original corresponding Amended and Superseded Claim was filed by a

 claimant, and that the supporting documentation filed with each Amended and Superseded Claim

 be deemed incorporated into the corresponding Surviving Claim.

                                             Reservation of Rights

                     18.       The Debtors hereby reserve the right to object, as applicable, in the future

 to any Proofs of Claim subject to this Objection (including the Amended and Superseded Claims

 and the Surviving Claims) on any ground, and to amend, modify, or supplement this Objection to

 the extent an objection to a Claim is not granted. A separate notice and hearing will be scheduled

 for any such objection.

                                                      Notice

                     19.       Notice of this Objection has been provided in accordance with the

 procedures set forth in the Amended Order Implementing Certain Notice and Case Management

 Procedures, entered on November 1, 2018 (ECF No. 405) (the “Amended Case Management

 Order”). The Debtors respectfully submit that no further notice is required.

                     20.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.




 WEIL:\97089447\4\73217.0004                            6
18-23538-rdd          Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10             Main Document
                                              Pg 18 of 28


                     WHEREFORE the Debtors respectfully request entry of the Proposed Order

 granting the relief requested herein and such other and further relief as is just.


 Dated: August 29, 2019
        New York, New York

                                                 /s/ Garrett A. Fail
                                                 Ray C. Schrock, P.C.
                                                 Jacqueline Marcus
                                                 Garrett A. Fail
                                                 Sunny Singh
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 Telephone: (212) 310-8000
                                                 Facsimile: (212) 310-8007

                                                 Attorneys for Debtors
                                                 and Reorganized Debtors




 WEIL:\97089447\4\73217.0004                       7
18-23538-rdd          Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10   Main Document
                                              Pg 19 of 28


                                            Exhibit A

                                 Amended and Superseded Claims




 WEIL:\97089447\4\73217.0004
                                                                                                                                                                                                                                                                 In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit A - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030              Filed 08/29/19 Entered 08/29/19 14:59:10                                                         Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                               Pg 20 of 28                                                                             Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted        Asserted          Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority   General Unsecured      Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim           Claim            Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount           Amount           Amount         Name of Claimant     Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                        Sears Holdings                                                                                                                                Sears Holdings
  1. ABS Graphics, Inc.         1153                             $6,812.00           $0.00   $0.00        $0.00         $116,439.91    $123,251.91 ABS Graphics, Inc.         9285                                 $0.00            $0.00   $0.00        $0.00             $123,251.91       $123,251.91
                                        Corporation                                                                                                                                   Corporation
       AMW Vietnam Co.,                 Kmart
  2.                             480                                 $0.00           $0.00   $0.00        $0.00         $145,974.75    $145,974.75
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  3.                            520                                 $0.00           $0.00    $0.00        $0.00         $277,837.54    $277,837.54
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears, Roebuck
  4.                            542                                 $0.00           $0.00    $0.00        $0.00         $150,658.50    $150,658.50
       Ltd.                             and Co.                                                                                                       AMW Vietnam Co.,                Sears Holdings
                                                                                                                                                                             14036                           $314,760.69          $0.00     $0.00        $0.00             $693,157.91     $1,007,918.60
       AMW Vietnam Co.,                 Kmart                                                                                                         Ltd.                            Corporation
  5.                            605                                 $0.00           $0.00    $0.00        $0.00          $89,627.85     $89,627.85
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  6.                            607                                 $0.00           $0.00    $0.00        $0.00         $284,499.60    $284,499.60
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears Holdings
  7.                            743                           $207,644.39           $0.00    $0.00        $0.00         $740,831.63    $948,476.02
       Ltd.                             Corporation
       Buxton Acquisition               Sears Holdings                                                                                                Buxton Acquisition              Sears, Roebuck
  8.                            891                            $84,314.30           $0.00    $0.00        $0.00         $178,975.75    $263,290.05                           16754                            $84,314.30          $0.00     $0.00        $0.00             $161,501.30       $245,815.60
       Co., LLC                         Corporation                                                                                                   Co., LLC                        and Co.
       Central Power                    Sears Holdings                                                                                                Central Power                   Sears, Roebuck
  9.                            147                           $670,093.85           $0.00    $0.00        $0.00               $0.00    $670,093.85                            5234                           $670,093.85          $0.00     $0.00        $0.00                   $0.00       $670,093.85
       Distributors, Inc.               Corporation                                                                                                   Distributors, Inc.              and Co.
                                                                                                                                                      Whitebox Multi-
                                                                                                                                                      Strategy Partners,
     CRG Financial LLC
                                        Sears Holdings                                                                                                LP as Transferee of             Kmart
 10. (As Assignee of           2935                                 $0.00           $0.00    $0.00        $0.00           $1,979.28      $1,979.28                           18127                             $1,979.28          $0.00     $0.00        $0.00                   $0.00         $1,979.28
                                        Corporation                                                                                                   CRG Financial LLC               Corporation
     Topet USA Inc.)
                                                                                                                                                      (As Assignee of
                                                                                                                                                      Topet USA Inc.)
                                                                                                                                                      CUDLIE
       Cudlie Accessories               Sears Holdings                                                                                                                                Sears, Roebuck
 11.                           4978                               $411.60           $0.00    $0.00        $0.00          $10,127.40     $10,539.00    ACCESSORIES            11796                             $4,104.00          $0.00     $0.00        $0.00                   $0.00         $4,104.00
       LLC                              Corporation                                                                                                                                   and Co.
                                                                                                                                                      LLC C
     Data Print                         Sears Holdings                                                                                                Data Print                      Sears Holdings
 12.                           1239                           $254,551.87           $0.00    $0.00        $0.00         $440,197.31    $694,749.18                            6200                            $70,048.15          $0.00     $0.00        $0.00             $438,595.66       $508,643.81
     Technologies, Inc.                 Corporation                                                                                                   Technologies, Inc.              Corporation
                                                                                                                                                      Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             13128                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
       Dynasty Carpet &                 Sears Holdings                                                                                                Rug Co., Inc.                   Corporation
 13.                           5070                                 $0.00           $0.00    $0.00        $0.00          $87,305.75     $87,305.75
       Rug Co., Inc.                    Corporation                                                                                                   Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             15836                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
                                                                                                                                                      Rug Co., Inc.                   Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 14. Gaia Group, Inc.           481                           $174,368.44           $0.00    $0.00        $0.00               $0.00    $174,368.44 Gaia Group, Inc.           4279                            $12,600.00          $0.00     $0.00        $0.00             $161,768.44       $174,368.44
                                        Corporation                                                                                                                                   Corporation
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears Holdings                                                                                                                                Kmart
 15. Import and Export          186                                 $0.00           $0.00    $0.00        $0.00         $326,048.17    $326,048.17 Import and Export          4609                           $109,669.53          $0.00     $0.00        $0.00             $216,378.64       $326,048.17
                                        Corporation                                                                                                                                   Corporation
     Co., Ltd                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Kmart
 16.                            190                                 $0.00           $0.00    $0.00        $0.00         $283,341.12    $283,341.12                            4587                           $283,341.12          $0.00     $0.00        $0.00                   $0.00       $283,341.12
     AND EXPORT CO.,                    Corporation                                                                                                AND EXPORT CO.,                    Corporation
     LTD                                                                                                                                           LTD
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears, Roebuck                                                                                                                                Sears, Roebuck
 17. Import and Export          266                             $4,024.80           $0.00    $0.00        $0.00         $167,850.90    $171,875.70 Import and Export          4616                           $171,875.70          $0.00     $0.00        $0.00                   $0.00       $171,875.70
                                        and Co.                                                                                                                                       and Co.
     Co., LTD                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Sears, Roebuck
 18.                            408                                 $0.00           $0.00    $0.00        $0.00         $359,154.36    $359,154.36                            4588                            $99,197.40          $0.00     $0.00        $0.00             $259,956.96       $359,154.36
     AND EXPORT CO                      Corporation                                                                                                AND EXPORT CO.,                    and Co.
     LTD                                                                                                                                           LTD
       INTEGRATED                       Sears Holdings                                                                                                INTEGRATED                      Sears Holdings
 19.                           1024                           $201,153.81           $0.00    $0.00 $166,791.39          $111,597.56    $479,542.76                           10449                           $201,153.81          $0.00     $0.00 $166,791.39              $119,782.66       $487,727.86
       SERVICE MGT LLC                  Corporation                                                                                                   SERVICE MGT LLC                 Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      International Paper     9567                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                        Sears Holdings                                                                                                                                Corporation
 20. International Paper        691                           $116,548.33           $0.00    $0.00        $0.00               $0.00    $116,548.33
                                        Corporation                                                                                                                                   Kmart
                                                                                                                                                      International Paper    10037                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                                                                                                                                                                      Corporation
       Kimberly-Clark                   Kmart                                                                                                         Kimberly-Clark                  Kmart
 21.                           5369                           $748,232.33           $0.00    $0.00        $0.00         $247,725.99    $995,958.32                            9030                           $748,232.33          $0.00     $0.00        $0.00             $247,725.99       $995,958.32
       Corporation                      Corporation                                                                                                   Corporation                     Corporation
                                                                                                                                                                                      Sears Holdings
       KISS PRODUCTS,                   Sears Holdings
 22.                           3134                           $240,440.88           $0.00    $0.00        $0.00         $604,881.87    $845,322.75 Kiss Products, Inc.       10672    Management             $240,440.88          $0.00     $0.00        $0.00             $604,881.87       $845,322.75
       INC.                             Corporation
                                                                                                                                                                                      Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      Ledvance LLC           14492                            $94,590.84          $0.00     $0.00        $0.00             $137,016.85       $231,607.69
                                        Sears Holdings                                                                                                                                Corporation
 23. Ledvance LLC              1177                           $349,504.10           $0.00    $0.00        $0.00         $823,346.50   $1,172,850.60
                                        Corporation                                                                                                                                   Sears, Roebuck
                                                                                                                                                      Ledvance LLC           14800                           $254,913.26          $0.00     $0.00        $0.00             $686,329.65       $941,242.91
                                                                                                                                                                                      and Co.
     Lifeworks
                                        Sears Holdings                                                                                             Lifeworks                          Sears Holdings
 24. Technology Group,         6553                             $1,484.40           $0.00    $0.00        $0.00          $16,218.98     $17,703.38                           11158                             $1,484.40          $0.00     $0.00    $1,484.40              $14,734.58        $17,703.38
                                        Corporation                                                                                                Technology Group                   Corporation
     LLC
     Lifeworks
                                        Kmart                                                                                                         Lifeworks                       Kmart
 25. Technology Group,         6565                             $3,744.00           $0.00    $0.00        $0.00          $24,016.76     $27,760.76                           11123                             $3,744.00          $0.00     $0.00        $0.00              $24,016.76        $27,760.76
                                        Corporation                                                                                                   Technology Group                Corporation
     LLC
                                                                                                                                                   MANSHEEN                           Sears Holdings
                                                                                                                                                                             12476                           $175,987.98          $0.00     $0.00        $0.00              $39,845.60       $215,833.58
       Mansheen Industries              Sears Holdings
 26.                           1255                           $202,297.62           $0.00    $0.00        $0.00         $385,674.84    $587,972.46 INDUSTRIES LTD.                    Corporation
       Ltd.                             Corporation                                                                                                MANSHEEN                           Kmart
                                                                                                                                                                             12637                           $258,633.61          $0.00     $0.00        $0.00             $113,472.47       $372,106.08
                                                                                                                                                   INDUSTRIES LTD                     Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 27. netRelevance LLC          1274                           $306,378.55           $0.00    $0.00        $0.00         $268,708.50    $575,087.05 netRelevance LLC          12276                           $306,378.55          $0.00     $0.00        $0.00             $268,708.50       $575,087.05
                                        Corporation                                                                                                                                   Corporation
                                                                                                                                                   Niagara Bottling,                  Kmart
                                                                                                                                                                              8786                           $257,552.41          $0.00     $0.00        $0.00              $82,369.46       $339,921.87
       Niagara Bottling,                Sears Holdings
 28.                           8167                           $326,344.25           $0.00    $0.00        $0.00          $13,577.62    $339,921.87 LLC                                Corporation
       LLC                              Corporation                                                                                                Niagara Bottling,                  Kmart
                                                                                                                                                                              8620                           $326,344.25          $0.00     $0.00        $0.00              $13,577.62       $339,921.87
                                                                                                                                                   LLC                                Corporation
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                   In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit A - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030               Filed 08/29/19 Entered 08/29/19 14:59:10                                                          Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                                Pg 21 of 28                                                                              Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted         Asserted           Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority    General Unsecured       Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim            Claim             Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount            Amount            Amount      Name of Claimant        Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                                                                                                                                     NINGBO SPLENDID
                                                                                                                                                                                        Kmart
                                                                                                                                                     HOME TEXTILES              2693                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
     Ningbo Splendid                                                                                                                                                                    Corporation
                                        Kmart
 29. Home Textiles Co.,         900                            $29,700.00           $0.00    $0.00         $0.00               $0.00      $29,700.00 CO.,LTD
                                        Corporation                                                                                                  Ningbo Splendid
     Ltd                                                                                                                                                                                Kmart
                                                                                                                                                     Home Textiles Co.,         2711                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
                                                                                                                                                                                        Corporation
                                                                                                                                                     Ltd
     Olla Beauty Supply,                                                                                                                             Olla Beauty Supply,
     INC DBA Ultra                      Sears Holdings                                                                                               INC DBA Ultra                      Sears Holdings
 30.                           10478                           $49,057.13           $0.00    $0.00         $0.00         $147,827.27     $196,884.40                           10561                            $49,057.13          $0.00     $0.00        $0.00             $147,827.27       $196,884.40
     Standard                           Corporation                                                                                                  Standard                           Corporation
     Distributors                                                                                                                                    Distributors
                                        Kmart                                                                                                                                           Kmart
 31. P.K. Douglass Inc.        2202                            $32,995.10           $0.00    $0.00         $0.00               $0.00      $32,995.10 P.K. Douglass Inc.         8516                            $30,778.80          $0.00     $0.00        $0.00                   $0.00        $30,778.80
                                        Corporation                                                                                                                                     Corporation
       Pearl Global                     Sears, Roebuck
 32.                           1445                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.                                                                                                         Pearl Global                    Sears Holdings
                                                                                                                                                                               16468                           $134,673.93          $0.00     $0.00        $0.00             $562,281.51       $696,955.44
       Pearl Global                     Sears, Roebuck                                                                                                  Industries Limited              Corporation
 33.                           3313                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.
       Pearl Global                     Kmart Holding
 34.                           1452                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 35.                           2687                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation                                                                                                     Pearl Global                    Kmart Holding
                                                                                                                                                                               16366                           $496,224.75          $0.00     $0.00        $0.00             $457,099.53       $953,324.28
       Pearl Global                     Kmart                                                                                                           Industries Limited              Corporation
 36.                           3174                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 37.                           3305                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
                                                                                                                                                                                        Sears Holdings
                                                                                                                                                        Quality House Int       2939                         $1,678,807.63          $0.00     $0.00        $0.00             $568,632.17     $2,247,439.80
                                        Sears Holdings                                                                                                                                  Corporation
 38. Quality House Int          753                          $1,678,807.63          $0.00    $0.00         $0.00         $568,632.17    $2,247,439.80
                                        Corporation                                                                                                                                     Sears, Roebuck
                                                                                                                                                        Quality House Int       7897                           $141,342.75          $0.00     $0.00        $0.00             $642,984.39       $784,327.14
                                                                                                                                                                                        and Co.
                                        Sears Holdings                                                                                               SOUTH WATER                        Sears Holdings
 39. South Water Signs          356                            $20,640.00           $0.00    $0.00         $0.00          $38,644.00      $59,284.00                            9060                            $20,640.00          $0.00     $0.00        $0.00              $36,394.00        $57,034.00
                                        Corporation                                                                                                  SIGNS                              Corporation
                                                                                                                                                     Vendor Recovery
                                                                                                                                                     Fund IV, LLC as
       Thiessen                         Sears Holdings                                                                                                                                  Sears Holdings
 40.                           1124                            $21,700.00           $0.00    $0.00    $21,700.00         $120,818.01     $164,218.01 Transferee of              6713                            $38,122.00          $0.00     $0.00        $0.00                   $0.00        $38,122.00
       Communications                   Corporation                                                                                                                                     Corporation
                                                                                                                                                     Thiessen
                                                                                                                                                     Communications
     Weihai Lianqiao
                                        Kmart
 41. International Coop.        519                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation                                                                                                     Weihai Lianqiao
     Group Co., LTD                                                                                                                                                                     Kmart
                                                                                                                                                        International Coop     15702                           $267,841.10          $0.00     $0.00        $0.00             $622,271.58       $890,112.68
     Weihai Lianqiao                                                                                                                                                                    Corporation
                                        Kmart                                                                                                           Group Co. Ltd.
 42. International Coop        2340                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation
     Group Co, Ltd
     Weihai Lianqiao
                                        Sears, Roebuck
 43. International Coop.        818                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.                                                                                                         Weihai Lianqiao
     Group Co., Ltd                                                                                                                                                                     Sears, Roebuck
                                                                                                                                                        International Coop     15587                           $646,697.26          $0.00     $0.00        $0.00           $1,965,191.34     $2,611,888.60
     Weihai Lianqiao                                                                                                                                                                    and Co.
                                        Sears, Roebuck                                                                                                  Group Co. Ltd.
 44. International Coop.       2513                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.
     Group Co., Ltd
       Whitebox Multi-
       Strategy Partners,               Sears, Roebuck
 45.                           3352                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
       LP as Transferee of              and Co.
                                                                                                                                                        Whitebox Multi-
       SportsPower Limited
                                                                                                                                                        Strategy Partners,              Sears, Roebuck
                                                                                                                                                                               13944                           $246,180.00          $0.00     $0.00        $0.00                   $0.00       $246,180.00
                                                                                                                                                        LP as Transferee of             and Co.
     Whitebox Multi-
                                                                                                                                                        SportsPower Limited
     Strategy Partners,                 Sears, Roebuck
 46.                           4284                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
     LP as Transferee of                and Co.
     SportsPower Limited
                                                                                                                                                      Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               15247                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
       Wicked Fashions,                 Sears Holdings
 47.                           4102                           $144,912.00           $0.00    $0.00         $0.00               $0.00      $144,912.00 Inc.                              Corporation
       Inc.                             Corporation                                                                                                   Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               16205                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
                                                                                                                                                      Inc.                              Corporation
                                                                                                                                                      Winners Industry                  Sears, Roebuck
                                                                                                                                                                               15654                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
       Winners Industry                 Sears, Roebuck
 48.                           7825                           $943,943.23           $0.00    $0.00         $0.00        $1,173,318.89   $2,117,262.12 Company Limited                   and Co.
       Company Limited                  and Co.                                                                                                       Winners Industry                  Sears, Roebuck
                                                                                                                                                                               17627                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
                                                                                                                                                      Company Limited                   and Co.
                                                                                                                                                      Winners Industry                  Kmart
                                                                                                                                                                               15719                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
       Winners Industry                 Kmart
 49.                           7827                          $1,117,926.72          $0.00    $0.00         $0.00        $1,253,150.92   $2,371,077.64 Company Limited                   Corporation
       Company Limited                  Corporation                                                                                                   Winners Industry                  Kmart
                                                                                                                                                                               16253                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
                                                                                                                                                      Company Limited                   Corporation
     Zhejiang YAT                                                                                                                                    Zhejiang YAT
                                        Sears Holdings                                                                                                                                  Sears, Roebuck
 50. Electrical Appliance      3852                           $741,944.50           $0.00    $0.00         $0.00               $0.00     $741,944.50 Electrical Appliance       8677                           $741,944.50          $0.00     $0.00        $0.00                   $0.00       $741,944.50
                                        Corporation                                                                                                                                     and Co.
     Co, Ltd. #4188                                                                                                                                  Co, Ltd. #4188




                                                                                                                                                                                                                                                                                                               2
18-23538-rdd          Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10   Main Document
                                              Pg 22 of 28


                                            Exhibit B

                                         Proposed Order




 WEIL:\97089447\4\73217.0004
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10                     Main Document
                                                   Pg 23 of 28


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :         CHAPTER 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                                :
                   Debtors. 1                                   :         (Jointly Administered)
 ----------------------------------------------------------------x

                                 ORDER GRANTING DEBTORS’ FOURTH
                               OMNIBUS OBJECTION TO PROOFS OF CLAIM
                                 (AMENDED AND SUPERSEDED CLAIMS)

                     Upon the Debtors’ Fourth Omnibus Objection to Proofs of Claim (Amended and

 Superseded Claims), filed August 27, 2019 (the “Objection”), 2 of Sears Holdings Corporation and

 its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”), pursuant to section 502 under title 11 of the United States Code (the

 “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy Procedures (the

 “Bankruptcy Rules”), for an order (i) disallowing and expunging the Amended and Superseded



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
 Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
 (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
 Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
 Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
 Illinois 60179.
 2
     Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the Objection.




 WEIL:\97089447\4\73217.0004
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10            Main Document
                                                   Pg 24 of 28


 Claims (as defined below), and (ii) granting related relief, all as more fully set forth in the

 Objection; and the Court having jurisdiction to consider the Objection and the relief requested

 therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334 and the Amended Standing Order of

 Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Objection and

 the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

 being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

 of the relief requested in the Objection having been provided, and it appearing that no other or

 further notice need be provided in accordance with the Amended Case Management Order; such

 notice having been adequate and appropriate under the circumstances, and it appearing that other

 or further notice need be provided; and the Court having held a hearing to consider the relief

 requested in the Objection on October 23, 2019 (the “Hearing”); and upon the record of the

 Hearing, and upon all of the proceedings had before the Court; and the Court having determined

 that the legal and factual bases set forth in the Objection establish just cause for the relief granted

 herein; and is in the best interests of the Debtors, their estates, their creditors, and all parties in

 interest; and after due deliberation and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED THAT

                     1.        The Objection is granted to the extent set forth herein.

                     2.        Pursuant to section 502 of the Bankruptcy Code and Bankruptcy Rule 3007,

 each claim listed on Exhibit 1 annexed hereto, under the heading “Claims to be Disallowed”

 (the “Amended and Superseded Claims”) is disallowed and expunged in its entirety, and each

 such Amended and Superseded Claim shall be deleted from the Debtors’ claims register.

                     3.        The disallowance and expungement of the Amended and Superseded

 Claims does not constitute any admission or finding concerning any of the claims listed on Exhibit




 WEIL:\97089447\4\73217.0004
                                                         2
18-23538-rdd          Doc 5030        Filed 08/29/19 Entered 08/29/19 14:59:10           Main Document
                                                   Pg 25 of 28


 1 annexed hereto, under the heading “Surviving Claims” (the “Surviving Claims”), and the

 Surviving Claims are neither allowed nor disallowed by this Order.

                     4.        The rights of the Debtors to object to the Surviving Claims, in whole or in

 part, and on any basis, are specifically preserved.

                     5.        Each of the Surviving Claims is deemed to have been filed on the date the

 original corresponding Amended and Superseded Claim was filed by the Claimant.

                     6.        This Order has no res judicata, estoppel, or other effect on the validity,

 allowance, or disallowance of, and all rights to object to or defend on any basis are expressly

 reserved with respect to any Surviving Claim referenced or identified in the Objection that is not

 listed on Exhibit 1 annexed hereto.

                     7.        The Debtors, the Debtors’ claims and noticing agent, Prime Clerk, and the

 Clerk of this Court are authorized to take all actions necessary or appropriate to give effect to this

 Order.

                     8.        The terms and conditions of this Order are effective immediately upon

 entry.



  Dated:                       , 2019
              White Plains, New York


                                                      HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




 WEIL:\97089447\4\73217.0004
                                                        3
18-23538-rdd           Doc 5030   Filed 08/29/19 Entered 08/29/19 14:59:10   Main Document
                                               Pg 26 of 28

                                             Exhibit 1

                                  Amended and Superseded Claims




WEIL:\97089447\4\73217.0004
                                                                                                                                                                                                                                                                 In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit 1 - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030              Filed 08/29/19 Entered 08/29/19 14:59:10                                                         Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                               Pg 27 of 28                                                                             Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted        Asserted          Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority   General Unsecured      Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim           Claim            Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount           Amount           Amount         Name of Claimant     Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                        Sears Holdings                                                                                                                                Sears Holdings
  1. ABS Graphics, Inc.         1153                             $6,812.00           $0.00   $0.00        $0.00         $116,439.91    $123,251.91 ABS Graphics, Inc.         9285                                 $0.00            $0.00   $0.00        $0.00             $123,251.91       $123,251.91
                                        Corporation                                                                                                                                   Corporation
       AMW Vietnam Co.,                 Kmart
  2.                             480                                 $0.00           $0.00   $0.00        $0.00         $145,974.75    $145,974.75
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  3.                            520                                 $0.00           $0.00    $0.00        $0.00         $277,837.54    $277,837.54
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears, Roebuck
  4.                            542                                 $0.00           $0.00    $0.00        $0.00         $150,658.50    $150,658.50
       Ltd.                             and Co.                                                                                                       AMW Vietnam Co.,                Sears Holdings
                                                                                                                                                                             14036                           $314,760.69          $0.00     $0.00        $0.00             $693,157.91     $1,007,918.60
       AMW Vietnam Co.,                 Kmart                                                                                                         Ltd.                            Corporation
  5.                            605                                 $0.00           $0.00    $0.00        $0.00          $89,627.85     $89,627.85
       Ltd.                             Corporation
       AMW Vietnam Co.,                 Sears, Roebuck
  6.                            607                                 $0.00           $0.00    $0.00        $0.00         $284,499.60    $284,499.60
       Ltd.                             and Co.
       AMW Vietnam Co.,                 Sears Holdings
  7.                            743                           $207,644.39           $0.00    $0.00        $0.00         $740,831.63    $948,476.02
       Ltd.                             Corporation
       Buxton Acquisition               Sears Holdings                                                                                                Buxton Acquisition              Sears, Roebuck
  8.                            891                            $84,314.30           $0.00    $0.00        $0.00         $178,975.75    $263,290.05                           16754                            $84,314.30          $0.00     $0.00        $0.00             $161,501.30       $245,815.60
       Co., LLC                         Corporation                                                                                                   Co., LLC                        and Co.
       Central Power                    Sears Holdings                                                                                                Central Power                   Sears, Roebuck
  9.                            147                           $670,093.85           $0.00    $0.00        $0.00               $0.00    $670,093.85                            5234                           $670,093.85          $0.00     $0.00        $0.00                   $0.00       $670,093.85
       Distributors, Inc.               Corporation                                                                                                   Distributors, Inc.              and Co.
                                                                                                                                                      Whitebox Multi-
                                                                                                                                                      Strategy Partners,
     CRG Financial LLC
                                        Sears Holdings                                                                                                LP as Transferee of             Kmart
 10. (As Assignee of           2935                                 $0.00           $0.00    $0.00        $0.00           $1,979.28      $1,979.28                           18127                             $1,979.28          $0.00     $0.00        $0.00                   $0.00         $1,979.28
                                        Corporation                                                                                                   CRG Financial LLC               Corporation
     Topet USA Inc.)
                                                                                                                                                      (As Assignee of
                                                                                                                                                      Topet USA Inc.)
                                                                                                                                                      CUDLIE
       Cudlie Accessories               Sears Holdings                                                                                                                                Sears, Roebuck
 11.                           4978                               $411.60           $0.00    $0.00        $0.00          $10,127.40     $10,539.00    ACCESSORIES            11796                             $4,104.00          $0.00     $0.00        $0.00                   $0.00         $4,104.00
       LLC                              Corporation                                                                                                                                   and Co.
                                                                                                                                                      LLC C
     Data Print                         Sears Holdings                                                                                                Data Print                      Sears Holdings
 12.                           1239                           $254,551.87           $0.00    $0.00        $0.00         $440,197.31    $694,749.18                            6200                            $70,048.15          $0.00     $0.00        $0.00             $438,595.66       $508,643.81
     Technologies, Inc.                 Corporation                                                                                                   Technologies, Inc.              Corporation
                                                                                                                                                      Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             13128                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
       Dynasty Carpet &                 Sears Holdings                                                                                                Rug Co., Inc.                   Corporation
 13.                           5070                                 $0.00           $0.00    $0.00        $0.00          $87,305.75     $87,305.75
       Rug Co., Inc.                    Corporation                                                                                                   Dynasty Carpet &                Sears Holdings
                                                                                                                                                                             15836                            $11,194.20          $0.00     $0.00        $0.00              $76,111.55        $87,305.75
                                                                                                                                                      Rug Co., Inc.                   Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 14. Gaia Group, Inc.           481                           $174,368.44           $0.00    $0.00        $0.00               $0.00    $174,368.44 Gaia Group, Inc.           4279                            $12,600.00          $0.00     $0.00        $0.00             $161,768.44       $174,368.44
                                        Corporation                                                                                                                                   Corporation
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears Holdings                                                                                                                                Kmart
 15. Import and Export          186                                 $0.00           $0.00    $0.00        $0.00         $326,048.17    $326,048.17 Import and Export          4609                           $109,669.53          $0.00     $0.00        $0.00             $216,378.64       $326,048.17
                                        Corporation                                                                                                                                   Corporation
     Co., Ltd                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Kmart
 16.                            190                                 $0.00           $0.00    $0.00        $0.00         $283,341.12    $283,341.12                            4587                           $283,341.12          $0.00     $0.00        $0.00                   $0.00       $283,341.12
     AND EXPORT CO.,                    Corporation                                                                                                AND EXPORT CO.,                    Corporation
     LTD                                                                                                                                           LTD
     Hangzhou In-Choice                                                                                                                            Hangzhou In-Choice
                                        Sears, Roebuck                                                                                                                                Sears, Roebuck
 17. Import and Export          266                             $4,024.80           $0.00    $0.00        $0.00         $167,850.90    $171,875.70 Import and Export          4616                           $171,875.70          $0.00     $0.00        $0.00                   $0.00       $171,875.70
                                        and Co.                                                                                                                                       and Co.
     Co., LTD                                                                                                                                      Co., Ltd
     HANGZHOU IN-                                                                                                                                  HANGZHOU IN-
     CHOICE IMPORT                      Sears Holdings                                                                                             CHOICE IMPORT                      Sears, Roebuck
 18.                            408                                 $0.00           $0.00    $0.00        $0.00         $359,154.36    $359,154.36                            4588                            $99,197.40          $0.00     $0.00        $0.00             $259,956.96       $359,154.36
     AND EXPORT CO                      Corporation                                                                                                AND EXPORT CO.,                    and Co.
     LTD                                                                                                                                           LTD
       INTEGRATED                       Sears Holdings                                                                                                INTEGRATED                      Sears Holdings
 19.                           1024                           $201,153.81           $0.00    $0.00 $166,791.39          $111,597.56    $479,542.76                           10449                           $201,153.81          $0.00     $0.00 $166,791.39              $119,782.66       $487,727.86
       SERVICE MGT LLC                  Corporation                                                                                                   SERVICE MGT LLC                 Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      International Paper     9567                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                        Sears Holdings                                                                                                                                Corporation
 20. International Paper        691                           $116,548.33           $0.00    $0.00        $0.00               $0.00    $116,548.33
                                        Corporation                                                                                                                                   Kmart
                                                                                                                                                      International Paper    10037                           $116,548.33          $0.00     $0.00        $0.00                   $0.00       $116,548.33
                                                                                                                                                                                      Corporation
       Kimberly-Clark                   Kmart                                                                                                         Kimberly-Clark                  Kmart
 21.                           5369                           $748,232.33           $0.00    $0.00        $0.00         $247,725.99    $995,958.32                            9030                           $748,232.33          $0.00     $0.00        $0.00             $247,725.99       $995,958.32
       Corporation                      Corporation                                                                                                   Corporation                     Corporation
                                                                                                                                                                                      Sears Holdings
       KISS PRODUCTS,                   Sears Holdings
 22.                           3134                           $240,440.88           $0.00    $0.00        $0.00         $604,881.87    $845,322.75 Kiss Products, Inc.       10672    Management             $240,440.88          $0.00     $0.00        $0.00             $604,881.87       $845,322.75
       INC.                             Corporation
                                                                                                                                                                                      Corporation
                                                                                                                                                                                      Kmart
                                                                                                                                                      Ledvance LLC           14492                            $94,590.84          $0.00     $0.00        $0.00             $137,016.85       $231,607.69
                                        Sears Holdings                                                                                                                                Corporation
 23. Ledvance LLC              1177                           $349,504.10           $0.00    $0.00        $0.00         $823,346.50   $1,172,850.60
                                        Corporation                                                                                                                                   Sears, Roebuck
                                                                                                                                                      Ledvance LLC           14800                           $254,913.26          $0.00     $0.00        $0.00             $686,329.65       $941,242.91
                                                                                                                                                                                      and Co.
     Lifeworks
                                        Sears Holdings                                                                                             Lifeworks                          Sears Holdings
 24. Technology Group,         6553                             $1,484.40           $0.00    $0.00        $0.00          $16,218.98     $17,703.38                           11158                             $1,484.40          $0.00     $0.00    $1,484.40              $14,734.58        $17,703.38
                                        Corporation                                                                                                Technology Group                   Corporation
     LLC
     Lifeworks
                                        Kmart                                                                                                         Lifeworks                       Kmart
 25. Technology Group,         6565                             $3,744.00           $0.00    $0.00        $0.00          $24,016.76     $27,760.76                           11123                             $3,744.00          $0.00     $0.00        $0.00              $24,016.76        $27,760.76
                                        Corporation                                                                                                   Technology Group                Corporation
     LLC
                                                                                                                                                   MANSHEEN                           Sears Holdings
                                                                                                                                                                             12476                           $175,987.98          $0.00     $0.00        $0.00              $39,845.60       $215,833.58
       Mansheen Industries              Sears Holdings
 26.                           1255                           $202,297.62           $0.00    $0.00        $0.00         $385,674.84    $587,972.46 INDUSTRIES LTD.                    Corporation
       Ltd.                             Corporation                                                                                                MANSHEEN                           Kmart
                                                                                                                                                                             12637                           $258,633.61          $0.00     $0.00        $0.00             $113,472.47       $372,106.08
                                                                                                                                                   INDUSTRIES LTD                     Corporation
                                        Sears Holdings                                                                                                                                Sears Holdings
 27. netRelevance LLC          1274                           $306,378.55           $0.00    $0.00        $0.00         $268,708.50    $575,087.05 netRelevance LLC          12276                           $306,378.55          $0.00     $0.00        $0.00             $268,708.50       $575,087.05
                                        Corporation                                                                                                                                   Corporation
                                                                                                                                                   Niagara Bottling,                  Kmart
                                                                                                                                                                              8786                           $257,552.41          $0.00     $0.00        $0.00              $82,369.46       $339,921.87
       Niagara Bottling,                Sears Holdings
 28.                           8167                           $326,344.25           $0.00    $0.00        $0.00          $13,577.62    $339,921.87 LLC                                Corporation
       LLC                              Corporation                                                                                                Niagara Bottling,                  Kmart
                                                                                                                                                                              8620                           $326,344.25          $0.00     $0.00        $0.00              $13,577.62       $339,921.87
                                                                                                                                                   LLC                                Corporation
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                   In re: Sears Holdings Corporation, et al.
Debtors' Fourth Omnibus Objection to Claims
Exhibit 1 - Amended/Superseded Claims                    18-23538-rdd                       Doc 5030               Filed 08/29/19 Entered 08/29/19 14:59:10                                                          Main Document                                                Case No. 18-23538 (RDD)

                                                                Claims to be Disallowed
                                                                                                                                Pg 28 of 28                                                                              Surviving Claims
                                                        Asserted 503(b)(9)     Asserted    Asserted   Asserted         Asserted           Asserted                                                      Asserted 503(b)(9)     Asserted     Asserted   Asserted         Asserted              Asserted
                             Claim No.                   Administrative     Administrative Secured     Priority    General Unsecured       Total                                                         Administrative     Administrative Secured      Priority    General Unsecured          Total
Ref                             to be                     Priority Claim    Priority Claim  Claim       Claim            Claim             Claim                              Surviving                   Priority Claim     Priority Claim  Claim       Claim            Claim                Claim
 #      Name of Claimant     Disallowed Asserted Debtor      Amount            Amount      Amount     Amount            Amount            Amount      Name of Claimant        Claim No. Asserted Debtor      Amount             Amount      Amount     Amount            Amount               Amount
                                                                                                                                                     NINGBO SPLENDID
                                                                                                                                                                                        Kmart
                                                                                                                                                     HOME TEXTILES              2693                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
     Ningbo Splendid                                                                                                                                                                    Corporation
                                        Kmart
 29. Home Textiles Co.,         900                            $29,700.00           $0.00    $0.00         $0.00               $0.00      $29,700.00 CO.,LTD
                                        Corporation                                                                                                  Ningbo Splendid
     Ltd                                                                                                                                                                                Kmart
                                                                                                                                                     Home Textiles Co.,         2711                            $29,700.00          $0.00     $0.00        $0.00                   $0.00        $29,700.00
                                                                                                                                                                                        Corporation
                                                                                                                                                     Ltd
     Olla Beauty Supply,                                                                                                                             Olla Beauty Supply,
     INC DBA Ultra                      Sears Holdings                                                                                               INC DBA Ultra                      Sears Holdings
 30.                           10478                           $49,057.13           $0.00    $0.00         $0.00         $147,827.27     $196,884.40                           10561                            $49,057.13          $0.00     $0.00        $0.00             $147,827.27       $196,884.40
     Standard                           Corporation                                                                                                  Standard                           Corporation
     Distributors                                                                                                                                    Distributors
                                        Kmart                                                                                                                                           Kmart
 31. P.K. Douglass Inc.        2202                            $32,995.10           $0.00    $0.00         $0.00               $0.00      $32,995.10 P.K. Douglass Inc.         8516                            $30,778.80          $0.00     $0.00        $0.00                   $0.00        $30,778.80
                                        Corporation                                                                                                                                     Corporation
       Pearl Global                     Sears, Roebuck
 32.                           1445                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.                                                                                                         Pearl Global                    Sears Holdings
                                                                                                                                                                               16468                           $134,673.93          $0.00     $0.00        $0.00             $562,281.51       $696,955.44
       Pearl Global                     Sears, Roebuck                                                                                                  Industries Limited              Corporation
 33.                           3313                          $1,118,516.11          $0.00    $0.00         $0.00               $0.00    $1,118,516.11
       Industries Limited               and Co.
       Pearl Global                     Kmart Holding
 34.                           1452                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 35.                           2687                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation                                                                                                     Pearl Global                    Kmart Holding
                                                                                                                                                                               16366                           $496,224.75          $0.00     $0.00        $0.00             $457,099.53       $953,324.28
       Pearl Global                     Kmart                                                                                                           Industries Limited              Corporation
 36.                           3174                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
       Pearl Global                     Kmart
 37.                           3305                          $1,505,897.25          $0.00    $0.00         $0.00               $0.00    $1,505,897.25
       Industries Limited               Corporation
                                                                                                                                                                                        Sears Holdings
                                                                                                                                                        Quality House Int       2939                         $1,678,807.63          $0.00     $0.00        $0.00             $568,632.17     $2,247,439.80
                                        Sears Holdings                                                                                                                                  Corporation
 38. Quality House Int          753                          $1,678,807.63          $0.00    $0.00         $0.00         $568,632.17    $2,247,439.80
                                        Corporation                                                                                                                                     Sears, Roebuck
                                                                                                                                                        Quality House Int       7897                           $141,342.75          $0.00     $0.00        $0.00             $642,984.39       $784,327.14
                                                                                                                                                                                        and Co.
                                        Sears Holdings                                                                                               SOUTH WATER                        Sears Holdings
 39. South Water Signs          356                            $20,640.00           $0.00    $0.00         $0.00          $38,644.00      $59,284.00                            9060                            $20,640.00          $0.00     $0.00        $0.00              $36,394.00        $57,034.00
                                        Corporation                                                                                                  SIGNS                              Corporation
                                                                                                                                                     Vendor Recovery
                                                                                                                                                     Fund IV, LLC as
       Thiessen                         Sears Holdings                                                                                                                                  Sears Holdings
 40.                           1124                            $21,700.00           $0.00    $0.00    $21,700.00         $120,818.01     $164,218.01 Transferee of              6713                            $38,122.00          $0.00     $0.00        $0.00                   $0.00        $38,122.00
       Communications                   Corporation                                                                                                                                     Corporation
                                                                                                                                                     Thiessen
                                                                                                                                                     Communications
     Weihai Lianqiao
                                        Kmart
 41. International Coop.        519                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation                                                                                                     Weihai Lianqiao
     Group Co., LTD                                                                                                                                                                     Kmart
                                                                                                                                                        International Coop     15702                           $267,841.10          $0.00     $0.00        $0.00             $622,271.58       $890,112.68
     Weihai Lianqiao                                                                                                                                                                    Corporation
                                        Kmart                                                                                                           Group Co. Ltd.
 42. International Coop        2340                           $897,737.81           $0.00    $0.00         $0.00         $105,863.90    $1,003,601.71
                                        Corporation
     Group Co, Ltd
     Weihai Lianqiao
                                        Sears, Roebuck
 43. International Coop.        818                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.                                                                                                         Weihai Lianqiao
     Group Co., Ltd                                                                                                                                                                     Sears, Roebuck
                                                                                                                                                        International Coop     15587                           $646,697.26          $0.00     $0.00        $0.00           $1,965,191.34     $2,611,888.60
     Weihai Lianqiao                                                                                                                                                                    and Co.
                                        Sears, Roebuck                                                                                                  Group Co. Ltd.
 44. International Coop.       2513                          $1,988,977.51          $0.00    $0.00         $0.00         $979,952.80    $2,968,930.31
                                        and Co.
     Group Co., Ltd
       Whitebox Multi-
       Strategy Partners,               Sears, Roebuck
 45.                           3352                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
       LP as Transferee of              and Co.
                                                                                                                                                        Whitebox Multi-
       SportsPower Limited
                                                                                                                                                        Strategy Partners,              Sears, Roebuck
                                                                                                                                                                               13944                           $246,180.00          $0.00     $0.00        $0.00                   $0.00       $246,180.00
                                                                                                                                                        LP as Transferee of             and Co.
     Whitebox Multi-
                                                                                                                                                        SportsPower Limited
     Strategy Partners,                 Sears, Roebuck
 46.                           4284                           $246,180.00           $0.00    $0.00         $0.00               $0.00     $246,180.00
     LP as Transferee of                and Co.
     SportsPower Limited
                                                                                                                                                      Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               15247                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
       Wicked Fashions,                 Sears Holdings
 47.                           4102                           $144,912.00           $0.00    $0.00         $0.00               $0.00      $144,912.00 Inc.                              Corporation
       Inc.                             Corporation                                                                                                   Wicked Fashions,                  Sears Holdings
                                                                                                                                                                               16205                           $144,912.00          $0.00     $0.00        $0.00                   $0.00       $144,912.00
                                                                                                                                                      Inc.                              Corporation
                                                                                                                                                      Winners Industry                  Sears, Roebuck
                                                                                                                                                                               15654                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
       Winners Industry                 Sears, Roebuck
 48.                           7825                           $943,943.23           $0.00    $0.00         $0.00        $1,173,318.89   $2,117,262.12 Company Limited                   and Co.
       Company Limited                  and Co.                                                                                                       Winners Industry                  Sears, Roebuck
                                                                                                                                                                               17627                         $1,726,765.83          $0.00     $0.00        $0.00           $1,173,318.89     $2,900,084.72
                                                                                                                                                      Company Limited                   and Co.
                                                                                                                                                      Winners Industry                  Kmart
                                                                                                                                                                               15719                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
       Winners Industry                 Kmart
 49.                           7827                          $1,117,926.72          $0.00    $0.00         $0.00        $1,253,150.92   $2,371,077.64 Company Limited                   Corporation
       Company Limited                  Corporation                                                                                                   Winners Industry                  Kmart
                                                                                                                                                                               16253                         $1,205,965.44          $0.00     $0.00        $0.00           $1,253,150.92     $2,459,116.36
                                                                                                                                                      Company Limited                   Corporation
     Zhejiang YAT                                                                                                                                    Zhejiang YAT
                                        Sears Holdings                                                                                                                                  Sears, Roebuck
 50. Electrical Appliance      3852                           $741,944.50           $0.00    $0.00         $0.00               $0.00     $741,944.50 Electrical Appliance       8677                           $741,944.50          $0.00     $0.00        $0.00                   $0.00       $741,944.50
                                        Corporation                                                                                                                                     and Co.
     Co, Ltd. #4188                                                                                                                                  Co, Ltd. #4188




                                                                                                                                                                                                                                                                                                               2
